Order, Supreme Court, Bronx County (Stanley Green, J.), entered January 9, 2006, which granted the motion by defendants Transit Authority and Milliner for summary judgment dismissing the complaint and all cross claims against them, unanimously affirmed, without costs.
The record does not support the assertion by defendant Frias, the driver of the car in which plaintiff was a passenger, that the Transit Authority vehicle in front of him had stopped suddenly, so as to rebut the presumption of Frias’s negligence in this rear-end collision (Agramonte v City of New York, 288 AD2d 75 [2001]; see also Mullen v Rigor, 8 AD3d 104 [2004]). There, is no testimony establishing why Frias was unable to avoid the accident. He first saw the Transit Authority vehicle three to four seconds before impact, as he was approaching a clearly visible, bottlenecked construction area (see e.g. De La Cruz v Ock Wee Leong, 16 AD3d 199 [2005]). Under such circumstances, even if the Transit Authority vehicle’s brake lights were not functioning, as Frias claims, such failure would not adequately rebut the inference of his negligence (see Macauley v ELRAC, Inc., 6 AD3d 584 [2004]). Concur—Saxe, J.E, Friedman, Williams, Catterson and Malone, JJ.